
	

113 HR 1602 IH: Fair Allocation of Internal Revenue Credit for Renewable Electricity Distribution by Indian Tribes Act of 2013
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1602
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  Indian tribes to transfer the credit for electricity produced from renewable
		  resources.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Allocation of Internal Revenue
			 Credit for Renewable Electricity Distribution by Indian Tribes Act of
			 2013 or as the FAIR CREDIT Act of 2013.
		2.Transfer by
			 Indian tribes of credit for electricity produced from renewable
			 resources
			(a)In
			 generalParagraph (3) of section 45(e) of the Internal Revenue
			 Code of 1986 (relating to production attributable to the taxpayer) is amended
			 to read as follows:
				
					(3)Production
				attributable to the taxpayer
						(A)In
				generalIn the case of a
				facility in which more than 1 person has an ownership interest, except to the
				extent provided in regulations prescribed by the Secretary, production from the
				facility shall be allocated among such persons in proportion to their
				respective ownership interests in the gross sales from such facility.
						(B)Special rule for
				Indian tribes
							(i)In
				generalIn the case of a facility described in subparagraph (A)
				in which an Indian tribe has an ownership interest in the gross sales from such
				facility, such Indian tribe may assign to any other person who has such an
				ownership interest in such facility any portion of the production from the
				facility that would (but for this subparagraph) be allocated to such Indian
				tribe. Any such assignment may be revoked only with the consent of the
				Secretary and shall be made at such time and in such manner as the Secretary
				may provide.
							(ii)Indian
				tribeFor purposes of clause (i), the term Indian
				tribe means any Indian tribe, band, nation, pueblo, or other organized
				group or community, including any Alaska Native village or regional or village
				corporation, as defined in, or established pursuant to, the Alaska Native
				Claims Settlement Act (43 U.S.C. 1601 et seq.) which is recognized as eligible
				for the special programs and services provided by the United States to Indians
				because of their status as Indians.
							
				.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this
			 Act.
			
